DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 (third to last line) recites “the free end” which lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 15-16, and 18-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,370,339, embodiment of figures 6-7 (hereinafter “Moody”).
Regarding claim 1 Moody discloses a bushing (20A) for (i.e. this is intended use) a web material roll defining a central cavity having first and second extremities, the web material roll being mountable (capable of being mounted) to a roll support (14A) of a web material roll dispenser (10A), the bushing (20A) comprising:
a body (A, see annotated figure below) having first (F) and second (S) ends, the body (A) being sized to be fitted into the first extremity of the central cavity of the web material roll;

    PNG
    media_image1.png
    338
    407
    media_image1.png
    Greyscale
    
Moody, Annotated Figure 8
a wall (52) extending across the central cavity of the web material roll when the bushing (20A) is in the central cavity of the web material roll, an opening (O) being formed in the wall (52) for receiving at least partially the roll support (14A) therethrough, said opening (O) being bordered by a roll support (14A) contacting surface (RS); and
one or more bearing surfaces (BS, RS) for contacting the roll support (14A) and supporting the web material roll, said one or more bearing surfaces (BS, RS) comprising at least the roll support (14A) contacting surface (RS) bordering the opening (O).
Regarding claim 2 Moody discloses the above bushing, and further discloses the roll support (14A) having first (P1) and second (P2) portions, the second portion (P2) having a smaller cross-section than a cross-section of the first portion (P1), wherein the one or more bearing surfaces (BS, RS) includes distinct first and second bearing surfaces (BS,RS), said first and second bearing surfaces (BS, RS) being for rotation against the first and second portions (P1, P2) of the roll support (14A).

    PNG
    media_image2.png
    350
    321
    media_image2.png
    Greyscale

Moody, Annotated Figure 8
Regarding claim 3 Moody discloses the above bushing, and further discloses wherein the first bearing surface (BS) (BS) is a first annular region having a first diameter, and the second bearing surface (RS) has a second diameter smaller than the first diameter of the first annular region.
Regarding claim 4 Moody discloses the above bushing, and further discloses wherein the first bearing surface (BS) (BS) is located at or near the first end (F) of the body (A).

    PNG
    media_image1.png
    338
    407
    media_image1.png
    Greyscale

Moody, Annotated Figure 8
Regarding claim 5 Moody discloses the above bushing, and further discloses wherein an inner surface of the body (A) located at or near the first end (F) defines the first bearing surface (BS) for rotation against the first portion (P1) of the roll support (14A).
Regarding claim 6 Moody discloses the above bushing, and further discloses wherein the wall (52) is spaced away from the first end (F) of the body (A).
Regarding claim 7 Moody discloses the above bushing, and further discloses wherein the wall (52) is flexible (i.e. or it wouldn’t fit over 52), for allowing passage of the roll support (14A) through the opening (O) when placing the web material roll on the roll support (14A).
Regarding claim 8 Moody discloses the above bushing, and further discloses wherein the wall (52) is frangible (i.e. capable of being broken), allowing it to break when the web material roll is removed from the roll support (14A).
claim 9 Moody discloses the above bushing, and further discloses wherein the wall (52) comprises adjacent wall partitions extending radially in the body (A), the wall (52) partitions being separated by radial slots.  (I.e. element 20A is assumed to have similar construction to element 20 in figure 5.)
Regarding claim 10 Moody discloses the above bushing, and further discloses wherein the wall (52) is located at or near the second end (S) of the body (A).
Regarding claim 11 Moody discloses the above bushing, and further discloses wherein the first extremity of the central cavity of the web material roll (toilet paper) has an interior surface, and wherein the body (A) of the bushing (20A) has an outer surface and comprises at least one braking tab (30A) extending longitudinally on said outer surface for engaging the interior surface of said first extremity to snugly fit the bushing (20A) into the web material roll.
Regarding claim 12 Moody discloses the above bushing, and further discloses wherein the bushing (20A) further comprises an outside collar (C, see annotated figure below) extending from and encircling the first end (F) of the body (A).

    PNG
    media_image3.png
    352
    325
    media_image3.png
    Greyscale

Moody, Annotated Figure 8
Regarding claim 13 Moody discloses the above bushing, and further discloses wherein the body (A) and the wall (52) are integrally formed as a single component.
Regarding claim 15 Moody discloses a web material roll comprising:
a roll of web material (i.e. tissue paper) defining a central cavity (i.e. aperture for the bushing 20A), the central cavity having first and second extremities (i.e. similar to figure 5), the roll of web material (i.e. tissue paper) being mountable to a roll support (14A) of a web material roll dispenser (10A); and
a bushing (20A) at least partially inserted in said first extremity of the central cavity (of the tissue paper) and comprising:
a body (A, see annotated figure below) having first (F) and second (S) ends, the body (A) being fitted into the first extremity of the central cavity (i.e. aperture of tissue paper);

    PNG
    media_image1.png
    338
    407
    media_image1.png
    Greyscale

Moody, Annotated Figure 8
a wall (52) extending across the central cavity, an opening (O) being formed in the wall (52) for receiving at least partially the roll support (14A) therethrough, said opening (O) being bordered by a roll support contacting surface (RS); and
one or more bearing surfaces (BS, RS) for contacting the roll support (14A) and supporting the roll of web material (i.e. tissue paper), said one or more bearing surfaces (BS, RS) comprising at least the roll support contacting surface (RS) bordering the opening (O).
Regarding claim 16 Moody discloses a web material roll wherein the roll of web material (i.e. toilet paper) has first and second opposed lateral sides extending respectively at the first and second extremities of the central cavity (aperture through tissue roll), the bushing (20A) having an outside collar (C) abutting the first lateral side.

    PNG
    media_image3.png
    352
    325
    media_image3.png
    Greyscale

Moody, Annotated Figure 8
Regarding claim 18 Moody discloses a web material roll retention assembly for a web material roll dispenser (10A), the assembly comprising:
a roll support (14A) for supporting one extremity of a web material roll (tissue roll) defining a central cavity and having first (right) and second (left) extremities, the roll support (14A) including:
a first portion (FP, see annotated figure below) proximate to a housing (H) of the web material dispenser (10A);

    PNG
    media_image4.png
    338
    488
    media_image4.png
    Greyscale
  
Moody, Annotated Figure 8
a free end (FE), opposite the housing (H) of the web material dispenser;
a second portion (SP) extending between the free end (FE) and the first portion, the second portion (SP) having a smaller cross-section than a cross-section of the first portion (FP); and
a bushing (20A) comprising:
a body (A) having first (F) and second (S) ends, the body (A) being sized to be fitted into the first extremity of the central cavity of the web material roll (tissue roll);
a wall (52) extending across the central cavity of the web material roll when the bushing (20A) is in the central cavity of the web material roll (tissue roll), an opening (O) being formed in the wall (52) for receiving at least partially the roll support (14A) therethrough, said opening (O) being bordered by a roll support contacting surface (RS); and

Regarding claim 19 Moody discloses the above retention assembly, and further discloses wherein the roll support (14A) comprises a mounting base (wall, etc.), mountable to the housing (H) of the dispenser, the roll support (14A) being fixed relative to the housing (H) when mounted thereto.
Regarding claim 20 Moody discloses the above retention assembly, and further discloses wherein the distance between the mounting base (wall, etc.) and the free end (FE) is similar to or greater than the distance between the first (F) and second (S) ends of the body (A).
Regarding claim 21 Moody discloses the above retention assembly, and further discloses wherein insertion of the roll support (14A) within the opening (O) of the bushing (20A) generates an audible indication (i.e. there would be a small click as 52 slides off 50) of proper installation of the web material roll (tissue roll) on the roll support (14A).
Regarding claim 22 Moody discloses the above retention assembly, and further discloses wherein said audible indication is a clicking sound resulting from forcing the free end (FE) of the roll support (14A) into the opening (O) of the bushing (20A), momentarily deforming the wall (52) of the bushing (20A).
claim 23 Moody discloses the above retention assembly, and further discloses wherein the free end (FE) has at least one region (50) with a cross-section greater than the cross-section of the opening (O) of the bushing (20A).
Regarding claim 24 Moody discloses the above retention assembly, and further discloses the roll support (14A) further comprising a head (left of 50) bulging at the free end (FE).
Regarding claim 25 Moody discloses the above retention assembly, and further discloses wherein the size of the first (FP) and second portions (SP) of the roll support (14A), and the distance of the wall (52) of the bushing (20A) relative to the second end (S) of the body (A) are set according to different types of web material rolls (i.e. the sizing is for coreless rolls, and not for rolls with cores).
Regarding claim 26 Moody discloses a method for placing a web material roll (tissue roll) in a web material roll dispenser (10A), the web material roll dispenser (10A) having a roll support (14A) with first and second portions, the web material roll (tissue roll) defining a central cavity having first and second extremities, the method comprising the steps of:
providing a bushing (20A) comprising:
a body (A) having first (F) and second (S) ends;

    PNG
    media_image4.png
    338
    488
    media_image4.png
    Greyscale

Moody, Annotated Figure 8
a wall (52) with an opening (O) formed therein, said opening (O) being bordered by a roll support contacting surface (RS); and
one or more bearing surfaces (BS, RS) comprising at least the roll support contacting surface (RS) bordering the opening (O);
inserting the bushing (20A) in the central cavity of the web material roll (tissue roll), the first end (F) of the body (A) of the bushing (20A) being proximate to said first extremity of the web material roll (tissue roll);
inserting the roll support (14A) in the body (A) of the bushing (20A), from the first end (F) of the body (A) toward the second end (S); and
forcing a free end (FE) of the roll support (14A) within the opening (O) of the wall (52), thereby engaging the one or more bearing surfaces (BS, RS) of the bushing (20A) with at least one of the first (FP) and second portions (SP) of the roll support (14A).
claim 27 Moody discloses a method confirming proper insertion of the web material roll (tissue roll) onto the roll support (14A), when detecting a clicking sound (i.e. 52 resiliently accepts 50, and would snap together when inserted) generated by the passage of the roll support (14A) into the opening (O) of the bushing (20A).  I.e. this would necessarily happen when used as shown and described by Moody.


Claims 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 1,055,576 (hereinafter “Tyler”).
Regarding claim 15 Tyler discloses a web material roll comprising:
a roll of web material (“stock”) defining a central cavity, the central cavity having first and second extremities (right and left in figures), the roll of web material (“stock”) being mountable to a roll support (1) of a web material roll dispenser; and
a bushing (B, see annotated figure below) at least partially inserted in said first extremity of the central cavity (of the stock) and comprising:

    PNG
    media_image5.png
    289
    638
    media_image5.png
    Greyscale

Tyler, Annotated Figure 2
  
a body (24) having first (left) and second (right) ends, the body (24) being fitted into the first extremity of the central cavity (i.e. of the stock roll);
a wall (23) extending across the central cavity, an opening (22) being formed in the wall (23) for receiving at least partially the roll support (1) therethrough, said opening (22) being bordered by a roll support contacting surface (Y); and
one or more bearing surfaces (Y) for contacting the roll support (1) and supporting the roll of web material (stock), said one or more bearing surfaces (Y) comprising at least the roll support contacting surface (Y) bordering the opening (22).
Regarding claim 17 Tyler discloses the above web material roll, and further discloses a hollow core (25) around which the web material (stock) is rolled, the body (24) of the bushing (B) being fitted into said hollow core (25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Moody in view of US Patent No. 5,415,357 (hereinafter “Smith”).
Regarding claim 14 Moody discloses the above bushing, and wherein the body (A) has an inner surface.  Moody does not teach the specifics of claim 14. Smith teaches a similar rolled tissue dispenser with a bushing (52) with first and second ends (see figure 5) rotating on a roll support (32).  Smith further teaches the bushing (52) further comprising braking fingers (54) provided on the inner surface of the bushing (52) body, near the first end, that create friction with the roll support (32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the braking fingers of Smith to the inner surface of the bushing of Moody in order to add sufficient tension to the paper when tearing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows various types of roll supports and bushings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/N.L.A/           Examiner, Art Unit 3654                    

/SANG K KIM/           Primary Examiner, Art Unit 3654